Third District Court of Appeal
                               State of Florida

                          Opinion filed May 11, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2383
                       Lower Tribunal No. F21-8502
                          ________________


                             Novensky Gay,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Laura Anne Stuzin,
Judge.

     Novensky Gay, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, MILLER and GORDO, JJ.

     PER CURIAM.

     Affirmed.